Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Rejoin the Claims
1.	Claims 1, 3-26 are allowable. Claims 15-20 are previously withdrawn from consideration as a result of a restriction requirement filed on 12/24/20, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions as set forth in the Office action mailed on 12/24/20, is hereby withdrawn and Claims 15-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 8 and 15. 
4.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a system for use in servicing a turbomachine, the system comprising the first tubular body is bendable between a neutral shape or a biased shape, the first tubular body being bent when in the neutral shape; a second tubular body comprising a tip end, wherein the second tubular body is translatable within the interior channel, and is bendable between a neutral shape and a biased shape, the second tubular body being bent when in the neutral shape, wherein the first tubular body and the second tubular body are rotatable to selectively orient the tip end in multiple degrees of freedom; and a steering cable extending from the tip end, wherein the steering cable is configured to bias the tip end for selective orientation in additional degrees of freedom; wherein both the first and second tubular bodies are biased in the biased shape offset from the neutral shape when a biasing force is applied to at least one of the first tubular body and the second tubular body, and wherein both the first and second tubular bodies are bent when in the neutral shape when the biasing force is not applied; in combination with the rest of the limitations of claim 1.
5.          As claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious a system for use in servicing a turbomachine, the system comprising a guide tube comprising an interior; a tubular assembly sized for insertion within, and deployable from, the interior of the guide tube, a first tubular body comprising an interior channel, wherein the first tubular body is bendable between a neutral shape or a biased shape, the first tubular body being bent when in the neutral shape; and a second tubular body comprising a tip end, wherein the second tubular body is translatable within the interior channel, and is bendable between a neutral shape and a biased shape, the second tubular body being bent when in the neutral shape, wherein the first tubular body and the second tubular body are rotatable to selectively orient the tip end in multiple degrees of freedom; a steering cable extending from the tip end, wherein the steering cable is configured to bias the tip end for selective orientation in additional degrees of freedom; and a payload coupled to the tip end; both first and second tubular bodies are bent in the neutral shape when there is no biasing force, and both first and second tubular bodies are straight in biased shape when biasing force is applied; in combination with the rest of the limitations of claim 8.
6.          As claim 15, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of servicing a turbomachine, the method comprising providing access to a confined space within the turbomachine, wherein the confined space includes a maintenance location; positioning a tubular assembly within the confined space, the tubular assembly including: a first tubular body having an interior channel, wherein the first tubular body is bendable between a neutral shape or a biased shape, the first tubular body being bent when in the neutral shape; and a second tubular body having a tip end, wherein the second tubular body is translatable within the interior channel, and is bendable between a neutral shape and a biased shape, the second tubular body being bent when in the neutral shape, wherein the first tubular body and the second tubular body are rotatable to selectively orient the tip end in multiple degrees of freedom, and wherein a payload is coupled to the tip end, and wherein both first and second tubular bodies are bent in the neutral shape when there is no biasing force, and both first and second tubular bodies are straight in biased shape when biasing force is applied; rotating at least one of the first tubular body and the second tubular body to selectively orient the tip end in multiple degrees of freedom to position the payload proximate the maintenance location; biasing, with a steering cable extending from the tip end, the tip end for selective orientation in additional degrees of freedom to position the payload proximate the maintenance and performing a maintenance operation at the maintenance location with the payload; in combination with the rest of the limitations of claim 15.

Information Disclosure Statement
7.          The information disclosure statement (IDS) submitted on 06/02/22 was filed after the mailing date of the 03/01/22 on Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 18, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877